DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 06/10/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,449,039 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: there is no art of record alone or in combination that teaches a prosthetic mitral valve system that includes the combination of recited limitations in claims 1, 8, and 13. The art of record alone or in combination did not teach the recited limitations of (Claim 1) a containment member that is configured to be at least partially disposed behind an anterior leaflet of a native mitral valve when the expandable anchor frame is engaged with the native mitral valve; a hub member located at an end of the expandable anchor frame; and a plurality of elongate members attached to and extending from the hub member, each elongate member including a sub-annular projection configured to engage tissue proximate to an annulus of the native mitral valve when the expandable anchor frame is in an expanded configuration, wherein the containment member is attached to and extends between two adjacent elongate members; (Claim 8) a containment member that is configured to be at least partially disposed behind an anterior leaflet of a native mitral valve when the expandable frame is engaged with the native mitral valve, the containment member comprising an attachment element; a hub member located at an end of the expandable frame; and a plurality of elongate members attached to and extending from the hub member, each elongate member including a sub-annular projection configured to engage tissue proximate to an annulus of the native mitral valve when the expandable frame is engaged with the native mitral valve, wherein the containment member is attached to and extends between two adjacent elongate members; and a delivery system for transcatheter deployment of the expandable frame within the native mitral valve, wherein the delivery system is releasably coupleable with the attachment element; (Claim 13)  a containment member that is configured to be at least partially disposed behind an anterior leaflet of the native mitral valve when the expandable anchor frame is engaged with the native mitral valve; a hub member located at an end of the expandable anchor frame; and a plurality of elongate members attached to and extending from the hub member, each elongate member including a sub-annular projection configured to engage tissue proximate to an annulus of the native mitral valve when the expandable anchor frame is in an expanded 4 US.350536746.01configuration, wherein the containment member is attached to and extends between two adjacent elongate members. The closest prior art of record Giest et al. (U.S. Patent Publication No. 2014/0222136 A1) lacks the structure capable of disclosing the limitations above. The elongated members of Giest et al. extend form the body of the anchor frame rather than a hub, and the containment member of Giest et al. is not attached to nor does it extend between two adjacent elongate members. Additionally, no other references, or reasonable combination thereof, could be found which disclose or suggest these features in combination with other limitations in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE J ULSH whose telephone number is (571)270-1433. The examiner can normally be reached Mon-Fri 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE J ULSH/Primary Examiner, Art Unit 3771